United States Court of Appeals
                        For the First Circuit


Nos. 21-1002, 22-1154

               BOSTON EXECUTIVE HELICOPTERS, LLC,

                        Plaintiff, Appellant,

                                 v.

FRANCIS T. MAGUIRE, individually and in his capacity as manager
of the Norwood Memorial Airport; MARK P. RYAN, individually and
 in his capacity as a clerk of the Norwood Airport Commission;
   MARTIN E. ODSTRCHEL, individually and in his capacity as a
member of the Norwood Airport Commission; KEVIN J. SHAUGHNESSY,
   individually and in his capacity as a clerk of the Norwood
  Airport Commission; MICHAEL SHEEHAN, individually and in his
 capacity as a member of the Norwood Airport Commission; LESLIE
 W. LEBLANC, in his capacity as a member of the Norwood Airport
Commission; PAUL V. SHAUGHNESSY, in his capacity as a member of
the Norwood Airport Commission; HYLIE HUTCHENS, in his capacity
 as a member of the Norwood Airport Commission; NORWOOD AIRPORT
COMMISSION; THOMAS J. WYNNE, individually and in his capacity as
   former chairman of the Norwood Airport Commission; NORWOOD
               MEMORIAL AIRPORT; TOWN OF NORWOOD,

                        Defendants, Appellees.


         APPEALS FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Richard G. Stearns, U.S. District Judge]


                               Before

                  Lynch, Thompson, and Kayatta,
                         Circuit Judges.


    Eric H. Loeffler, with whom Davids & Cohen, P.C. was on brief,
for appellant.
     David S. Mackey, with whom Mina S. Makarious, Jonathan T.
Elder, and Anderson & Kreiger LLP were on brief, for appellees.


                        August 15, 2022
            KAYATTA, Circuit Judge.           This appeal represents the

latest bout in an acrimonious quarrel between Boston Executive

Helicopters (BEH) and the Town of Norwood, which runs the Norwood

Memorial Airport (collectively, "Norwood").               BEH sued Norwood in

2015,    contending   that   Norwood    and   one    of   BEH's   competitors,

FlightLevel, conspired to prevent BEH from becoming a Fixed Base

Operator at the airport.          The parties resolved their dispute --

albeit    temporarily   --   by   entering    into    a   written   settlement

agreement in July 2019.       Dissatisfied with Norwood's performance

under the settlement agreement, BEH moved the district court to

enforce the agreement as construed by BEH.                The district court

denied the motion, and BEH appealed. While the appeal was pending,

BEH moved the district court to rescind the settlement agreement,

or, in the alternative, to reconsider its rejection of BEH's motion

to enforce the agreement. The district court denied those requests

as well, and BEH appealed once again.          Concluding that Norwood did

breach one provision of the settlement agreement, we reverse the

district court on that one score.           We otherwise affirm the denial

of both motions.      Our reasoning follows.

                                       I.

                                       A.

            BEH is a helicopter business that operates out of the

Norwood Memorial Airport in Norwood, Massachusetts.                 Since its

founding in 2010, BEH has attempted to lease ramp space from the


                                    - 3 -
airport in order to operate as a Fixed Based Operator (FBO).1             In

late 2012, the Norwood Airport Commission (NAC) -- a government

agency that controls the airport -- approved BEH's fuel facility

and hangar; a month later the Norwood Fire Department approved its

fuel system; and the Board of Selectmen -- which oversees the NAC

-- approved its fuel permit.       The Federal Aviation Administration

(FAA) then approved BEH's fuel system and operations.              At that

point, BEH was ready to operate as an FBO as soon as it leased

ramp space from Norwood and completed construction of a hangar.

           After BEH and Norwood failed to come to an agreement to

lease the necessary ramp space, BEH sued in 2015.         The gravamen of

BEH's complaint was that Norwood conspired with BEH's competitor

--   FlightLevel   --   to   "restrain     competition   and   protect   the

incumbent FBO at the Airport."       According to BEH, Norwood had been

stringing it along, inducing it to build a new hangar and obtain

permits, just to pull the rug out from under BEH when it came to

acquiring the necessary lease, all so FlightLevel would remain the

only FBO at the Norwood airport.

           On Norwood's motion, the district court dismissed all

BEH's claims save one.       The court held that BEH adequately alleged




      1 An FBO is a private business granted the right by an airport
to operate at the airport and provide aviation services, like
fueling, parking, and maintenance.


                                   - 4 -
that, in refusing to issue an FBO permit, Norwood had retaliated

against BEH for exercising its First Amendment rights.

                                    B.

          After several years of litigation, the court set a trial

date for December 10, 2018.      In the weeks leading up to the trial,

the parties engaged in settlement negotiations.      Eventually, they

orally agreed upon an eight-page, unsigned term sheet, which

sketched out the skeleton of a settlement agreement.      The agreed-

upon terms required Norwood to approve BEH as an FBO and to provide

BEH a five-year lease of designated property at the airport,

including a ramp known as the West Apron that BEH needs to operate

as an FBO.      The term sheet did not mention any easement for

FlightLevel     on   the   to-be-leased   ramp.   Nevertheless,   when

Norwood's attorney sent BEH a fleshed-out draft of the settlement

agreement, it contained the following language:

          The West Apron Lease shall be subject to an
          easement allowing [FlightLevel] to access the
          fueling facility located on Lot G.

BEH objected.    That same day, it returned a redline of the proposed

agreement with the easement language crossed out.        In brackets,

BEH explained to Norwood that an easement was not consistent with

its proposed hangar construction -- which Norwood elsewhere in the

draft agreed to assist in approving -- and insisted that the

easement be terminated (or that the rights be assigned to BEH, who

could then "deal with FlightLevel").      BEH worried that an easement


                                  - 5 -
would interfere with its use of the West Apron by, for example,

requiring it to move parked aircraft (if even possible, given space

constraints) to accommodate FlightLevel's passage.

            Norwood balked at deleting the language stating that the

lease would be subject to an easement for FlightLevel.                Several

other disputes concerning the wording of the settlement agreement

also arose.       At that point, BEH returned to the district court

asking that it require Norwood to enter into an agreement in accord

with the term sheet.            The parties engaged in further motion

practice regarding the terms of the settlement, after which the

court held a two-day settlement conference to address the remaining

items of contention, including whether the West Apron lease would

be subject to an easement.              The impasse regarding an easement

resolved when Norwood's lawyer announced in open court:

            The Board of Selectmen met in executive
            session yesterday and have basically approved
            all of those three items in favor of Boston
            Executive Helicopter. So I have revised the
            Settlement Agreement and Release so that there
            no longer is an easement on the West Ramp.

(Emphasis added.) Based on that representation, the parties signed

a final settlement agreement.           As relevant to this appeal, Norwood

promised:

            (1)    to   enter    into    a   "standard   form,   non-exclusive

                   lease" with BEH for the West Apron, which would

                   enable BEH to operate as an FBO;



                                    - 6 -
          (2)     to support BEH's application to the FAA for the

                  removal of "TOFA" (i.e., taxiway object free area)

                  markings from BEH's leased areas;2

          (3)     to    contemporaneously        provide    all    emails     and

                  correspondence between Norwood and FlightLevel;

          (4)     to    allow   BEH    to     participate   in    all   meetings

                  regarding negotiations with the FAA over a Joint

                  Corrective Action Plan (JCAP) based on the FAA's

                  finding that Norwood had violated BEH's rights;

                  and

          (5)     a payment to BEH.

          After    a    brief   skirmish       over   Norwood     producing   an

executed copy of the agreement and paying the settlement proceeds,

the parties filed a stipulation of dismissal on September 12, 2019.

The court "retain[ed] jurisdiction" to "resolve any disputes that

may arise from the implementation of the settlement agreement's

terms."

                                       C.

          Just over a year later, BEH was back in court moving to

enforce the settlement agreement.           According to BEH, it still did

not have a lease for ramp space that could be used as planned for


     2  TOFA markings delineate the area that must be kept free of
parked aircraft and other objects (including vehicles) not needed
for air navigation or ground maneuvering, and any vehicle must
give right of way to oncoming aircraft.


                                      - 7 -
FBO operations because Norwood only offered a lease for the West

Apron that it said would be subject to an easement held by

FlightLevel. BEH also alleged that Norwood undermined its petition

with the FAA to remove TOFA markings from its taxiway (which

Norwood had promised to support) by affirmatively advocating for

the markings to expand into the areas containing BEH's hangar.

BEH complained that Norwood purposefully withheld communications

with FlightLevel that it had agreed to provide to BEH.           And BEH

faulted Norwood for failing to invite it to negotiations with the

FAA over the JCAP.    Finally, BEH accused Norwood of both fraud in

the inducement concerning the settlement agreement and continuing

to retaliate against it.

          The district court denied BEH's motion to enforce the

settlement agreement.      As for the easement to FlightLevel, the

court focused on the fact that the written settlement agreement

did not actually say that Norwood had to provide a lease free of

an easement for FlightLevel.      Rather, it only required Norwood to

provide a "standard form, non-exclusive lease agreement."              The

district court reasoned that "non-exclusive" unambiguously means

that the lease need not be free of encumbrances, regardless of the

express statement to the contrary by Norwood's counsel during the

settlement hearing.      According to the district court, it mattered

not what had been said before the agreement was signed.           For the

TOFA   markings,   the    court   held    that   Norwood   satisfied   its


                                  - 8 -
responsibility by submitting a letter to the FAA supporting BEH's

application for their removal. The court found that the settlement

agreement did not restrain Norwood from taking any other actions

with respect to TOFA markings at the airport.             The court rejected

the   remaining   claimed     violations    of    the   settlement   agreement

because   BEH   did   not    "identify    any    documents   specifically    or

generically" that it thought Norwood should have provided and

because Norwood was not required to invite BEH to attend "meetings

at which the FAA is in attendance."             Finally, the court declined

to consider any argument that Norwood committed fraud in the

inducement or that Norwood was continuing to retaliate against BEH

because those claims went beyond simply enforcing the settlement

agreement, which is all the court retained jurisdiction to do.3

           BEH timely appealed.

                                     D.

           While BEH's appeal was pending, a few things happened on

the ground that affected the record on appeal.

           First, BEH and Norwood actually signed a five-year lease

for the West Apron.         That lease, as BEH points out, says nothing

about encumbrances; nevertheless, Norwood continues to maintain


      3 The district court also denied two other aspects of                 the
motion not raised in BEH's appeal of its original motion                     to
enforce.   First, the district court found that Norwood did                 not
breach a provision of the agreement regarding the makeup of                 its
Board of Selectmen.    Second, the district court declined                   to
sanction Norwood.


                                    - 9 -
that FlightLevel still has an easement to use the West Apron.                The

lease also includes a so-called integration clause, which Norwood

contends moots any dispute concerning the nature of the lease

called    for    by    the   settlement   agreement.      Norwood   sought   to

supplement the appellate record with the newly executed lease.               In

the absence of any opposition, and because a claim of mootness

bears on our jurisdiction, we granted Norwood permission to do so.

Cf. Redfern v. Napolitano, 727 F.3d 77, 83 (1st Cir. 2013).

            Then, in July 2021, BEH received a response to a public-

records request, which included (according to BEH) documents that

should have been provided under the settlement agreement and which

were proof that Norwood committed fraud to induce the settlement.

So BEH, like Norwood before it, sought to supplement the appellate

record.    Norwood opposed the motion, and we ultimately denied it.

            In the weeks following oral argument before this court,

BEH filed with the district court an omnibus motion for rescission

of   the        settlement     agreement      or,    in   the    alternative,

reconsideration by the district court.              BEH mostly just repeated

the arguments it made before and had made on appeal, but it also

raised    the    new    evidence   received    through    its   public-records

request.        The district court correctly rebuffed BEH's motion

because the court no longer had jurisdiction given BEH's pending

appeal.    See United States v. Brooks, 145 F.3d 446, 455–56 (1st

Cir. 1998) ("[T]he filing of a notice of appeal 'divests a district


                                     - 10 -
court of authority to proceed with respect to any matter touching

upon, or involved in, the appeal.'" (quoting United States v. Mala,

7 F.3d 1058, 1061 (1st Cir. 1993))).

           BEH timely appealed that ruling.                We dismissed that

appeal   without     prejudice      and     (while   retaining   jurisdiction)

ordered the case itself remanded in part for the sole purpose of

having the district court consider the new motion.               The district

court promptly denied both the motion for rescission, as outside

its retained jurisdiction to enforce the settlement, and the

alternative motion for reconsideration, as not made within a

reasonable    time    and    because    "BEH    merely   recycle[d]   arguments

already rejected."         See Fed. R. Civ. P. 60(b)(6), (c)(1).

           BEH,      for    the    third    time,    timely   appealed.       We

consolidated the first and third appeals (the second having been

dismissed).

                                          II.

           We   begin       with   BEH's    motion   for   rescission   of   the

settlement agreement or, in the alternative, for reconsideration.

           The district court held that it did not have jurisdiction

to hear BEH's motion to rescind the settlement agreement because

the district court only retained jurisdiction to enforce it.                  We

agree.   See Vikas WSP, Ltd. v. Econ. Mud Prods. Co., 23 F.4th 442,

453 (5th Cir. 2022) (concluding that hearing a fraud claim through

a district court's ancillary power to "enforce the settlement"


                                       - 11 -
would "stretch retained jurisdiction too far").                 BEH's arguments

based on fraud in the inducement should have been raised in a

separate suit, likely in state court.          Indeed, BEH appears to have

already done so.     See Answer to Second Am. Verified Compl. & Am.

Countercl.    at   39–41,   FlightLevel      Norwood,     LLC   v.   Bos.   Exec.

Helicopters, LLC, No. 1982CV01099, Dkt. No. 35 (Norfolk Super. Ct.

filed Mar. 22, 2021).4

           As for BEH's appeal of the denial of its motion to

reconsider the order denying BEH's motion to enforce, we find the

dispute, for the most part, moot on appeal.                 We are, in this

opinion,     considering    BEH's   appeal     of   the     district    court's

rejection of its original motion to enforce, and BEH's motion to

reconsider that order raises substantially the same points.                   So

our decision on the merits of the original motion resolves the

latter.




     4  BEH's continued attempt to enforce the settlement agreement
seems, at least at first blush, misplaced given its pending state
court action seeking to rescind that very agreement.       Norwood,
though, claims no material inconsistency between the two requests.
Nor do we see any such inconsistency. In essence, BEH is arguing
in the alternative: rescind the settlement agreement or, if not,
enforce it. This alternative argument seems odd only because its
two components are being pressed in different courts for
jurisdictional reasons. In theory, this runs the risk that the
two courts could issue contradictory decisions to enforce and to
rescind.   But neither party suggests that such an inconsistent
grant of mutually conflicting alternatives is possible as matters
now stand.


                                    - 12 -
            There are two exceptions, however.       First, the motion to

reconsider included newly acquired evidence that, BEH contends,

shows    that   Norwood    breached    its   obligation   to     provide    all

communications with FlightLevel.         We address that evidence below.

Second, BEH's motion to reconsider (and appeal of its denial)

revives one argument that it did not raise in its direct appeal of

the district court's order denying its motion to enforce, namely

that Norwood breached a provision of the settlement agreement

related to the makeup of the Board of Selectmen.               But BEH's one-

paragraph argument in its reconsideration appeal fails to explain

how Norwood breached this provision, nor does it cite any authority

supporting its contention.        So we find it waived.             See United

States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990).

                                      III.

            We turn next to BEH's appeal of the district court's

denial of its motion to enforce the settlement agreement.                  Given

that the district court denied the motion based on its reading of

the agreement's text, without relying on any fact finding, we

"review   the   district    court's    interpretation     of    a   settlement

agreement de novo," applying state contract law.          In re Volkswagen

and Audi Warranty Extension Litig., 692 F.3d 4, 13, 15 (1st Cir.

2012).    Here, Massachusetts law plainly governs.             See id. at 17–

21 (applying choice-of-law principles).




                                  - 13 -
             BEH maintains that Norwood has breached provisions of

the settlement agreement regarding (1) leasing the West Ramp,

(2) removing TOFA markings, (3) receiving communications between

Norwood and FlightLevel, and (4) attending meetings regarding

negotiations with the FAA.          We conclude, as BEH argues, that

Norwood agreed in the settlement agreement to provide a lease for

the   West   Ramp   without   an   easement   in   favor     of    FlightLevel,

reversing the district court on that score, but we otherwise affirm

the district court's rejection of the motion to enforce.

                                     A.

             Under the settlement agreement, Norwood was obligated to

grant BEH "standard form, non-exclusive lease agreements" for two

ramps, including the West Apron on which Norwood now claims there

is an easement.      BEH contends that this obligation, construed in

light of the parties' negotiations, requires Norwood to provide a

lease for the West Apron free of any encumbrance in favor of

FlightLevel.    Norwood offers two rejoinders:        (1) How to interpret

the obligation to grant leases under the settlement agreement is

now "moot" because the parties have actually entered into a lease

for the West Apron, which is fully integrated and accordingly

supersedes    any   prior   agreements    "with    respect    to    the    matter

covered" in the new lease; and (2) in any event, the district court

correctly held that the settlement agreement did not obligate

Norwood to provide a lease free of any easements.                         For the


                                   - 14 -
following reasons, we think that BEH has the better position on

each of these arguments.

                                      1.

            Norwood's "mootness" argument hinges on the application

of the integration clause in the new lease to bar any recourse to

the prior settlement agreement in construing the parties' rights

and   obligations   regarding   the    leased   premises.   The   lease's

integration clause states:       "This Lease represents the entire

agreement between the parties hereto with respect to the matter

covered herein.     No other agreement, representations, warranties,

proposals, oral or written, shall be deemed to bind the parties."

            Norwood would have us read "the matter covered herein"

as including whatever obligations Norwood has under the settlement

agreement to lease the West Apron.          But the lease does not so

state.    Rather, the cited clause is limited to the matters covered

by the lease, and the lease does not address the subject of

easements at all.5       Indeed, the lease (unlike the settlement

agreement) does not even contain the word "non-exclusive" deemed

so crucial by Norwood and the district court in construing the

settlement agreement itself.          And neither party points to any



      5 The lease disavows any representation by Norwood that the
leased premises is "fit for the uses to which [it is] placed by
the lessee."    In context, we do not read this reservation as
bearing on legal title or title impairments, such as an
encumbrance.


                                 - 15 -
default rule allocating to one party or the other the risk that a

leasehold may be subject to an easement that defeats a principal

and mutually understood purpose of the lease.

               We, therefore, see no reason why the lease must be viewed

as inconsistent with a prior obligation to provide a West Apron

lease without an easement.          See 11 Williston on Contracts § 33:31

(4th    ed.    Nov. 2021   Update)    ("[A]      written      agreement     [is     not

superseded or invalidated] by a subsequent integration relating to

the same subject-matter, if the agreement is not inconsistent with

the     integrated      contract,     and      []     is    made      for   separate

consideration."); see also De Blois v. Boylston & Tremont Corp.,

183 N.E. 823, 827 (Mass. 1933) (explaining that a prior agreement

is still applicable as long as it is not so inconsistent with the

new contract that they cannot stand together).                 Rather, if we were

to find that Norwood had agreed in the settlement agreement to

lease    the    West   Apron   to   BEH   with      any    easement    in   favor    of

FlightLevel removed, the executed lease would stand at most as an

incomplete performance of such an agreement.                 Accordingly, nothing

in the lease's integration clause renders moot the issue of whether

the parties, before signing the new lease, agreed that there was

to be no such encumbrance.

                                          2.

               That, then, brings us back to whether the parties ever

so agreed.       That is, should the settlement agreement be read as


                                     - 16 -
calling for a lease of property unburdened by an encumbrance of

the West Apron in favor of FlightLevel that rendered BEH's intended

use unavailable?

            The parties' prolonged negotiations prior to signing the

settlement agreement make it crystal clear that there was to be no

encumbrance in favor of FlightLevel.                The parties stood at an

impasse over precisely this issue, with BEH steadfastly insisting

that no encumbrance should exist.            That impasse only broke when

Norwood dramatically announced in open court that "there no longer

is an easement on the West Ramp" and agreed to strike the language

reserving    an    easement    "allowing   [FlightLevel]      to   access     the

fueling facility" on the to-be-leased property.

            Of course, even crystal-clear parol evidence that the

parties   negotiated     an    agreement   on   a    point   can   be   rendered

essentially       irrelevant   by   a   clear   contrary     statement     in   a

subsequent     written    memorialization       of     the    parties'     final

understanding.      See Gen. Convention of New Jerusalem in the U.S.,

Inc. v. MacKenzie, 874 N.E.2d 1084, 1087–89 (Mass. 2007).                   And,

here, there was another such written agreement executed after

Norwood gave the foregoing assurance: the settlement agreement

itself.     The district court accepted Norwood's argument that the

settlement     agreement's      requirement     that     Norwood    provide     a

"standard     form,    non-exclusive       lease"      was   unambiguous      and

accordingly precluded any reliance on the evidence of the parties'


                                    - 17 -
negotiations.     For precisely this reason, the district court put

entirely to one side the foregoing crystal-clear parol evidence.

           With the benefit of more time and the focus provided by

appellate briefing, we disagree.          The settlement agreement, like

the new lease, makes no mention either way of encumbrances.                  It

does contain the word "non-exclusive," but it is hardly self-

evident that the word as used here was intended to allow Norwood

to turn around and encumber the property so as to fundamentally

interfere with its intended use.        Certainly that word cannot mean,

for example, that Norwood could simultaneously lease to multiple

FBOs property that could only support one FBO.

           Our    reluctance    to   construe    "non-exclusive"   as   "not

excluding easements that would fundamentally interfere with the

property as an FBO" finds support in the fact that, in context,

the notion of exclusivity has an entirely different meaning and

purpose.   Lessees of a commercial property often would prefer that

the   lessor   not   lease   other    portions    of   its   property   to   a

competitor.      For example, a supermarket leasing space in a mall

might well want the owner of the mall to give the lessee an

"exclusive" deal, barring the leasing of other lots in the mall to

a competing supermarket.       So, too, here, might an FBO at an airport

prefer to construe its lease as barring the airport from leasing

airport property to a competitor.




                                     - 18 -
           But federal law prohibits exclusivity of precisely that

type.    See 49 U.S.C. §§ 40103(e);6 47107(a)(4).7   And Norwood has

previously found itself in hot water for granting such exclusivity

to a tenant (notably, FlightLevel).     See Final Decision and Order,

Bos. Air Charter v. Norwood Airport Comm'n, FAA Docket No. 16-07-

03, Final Decision and Order, 2008 WL 4186034 (Aug. 14, 2008).

The FAA found Norwood violated, among others, the "Exclusive

Rights" grant assurance, which "implements the provisions of 49

U.S.C. §§ 40103(e) and 47107(a)(4)."     Id. at *15, *24–26.

           To construe contract language precipitated by federal

regulation, courts should look at "the regulation and the federal



     6  "No Exclusive Rights at Certain Facilities. A person does
not have an exclusive right to use an air navigation facility on
which Government money has been expended.      However, providing
services at an airport by only one fixed-based operator is not an
exclusive right if [] it is unreasonably costly, burdensome, or
impractical for more than one fixed-based operator to provide the
services." 49 U.S.C. § 40103(e)(1).
     7  "General   Written   Assurances.       The   Secretary   of
Transportation may approve a project grant application under this
subchapter for an airport development project only if the Secretary
receives written assurances, satisfactory to the Secretary, that
[inter alia] a person providing, or intending to provide,
aeronautical services to the public will not be given an exclusive
right to use the airport, with a right given to only one fixed-
base operator to provide services at an airport deemed not to be
an exclusive right if-- (A) the right would be unreasonably costly,
burdensome, or impractical for more than one fixed-base operator
to provide the services; and (B) allowing more than one fixed-base
operator to provide the services would require reducing the space
leased under an existing agreement between the one fixed-base
operator and the airport owner or operator."             49 U.S.C.
§ 47017(a)(4).


                               - 19 -
policy underlying the regulatory scheme."       Kolbe v. BAC Home Loans

Servicing, LP, 738 F.3d 432, 436 (1st Cir. 2013) (en banc) (lead

opinion of equally divided court); see also Feaz v. Wells Fargo

Bank, N.A., 745 F.3d 1098, 1105 (11th Cir. 2014) (adopting the

position of Kolbe's lead opinion).        Here, the regulatory context

provides   strong   evidence   that   "non-exclusive"      means    that   the

airport    can   allow   competing    FBOs,   not   that    it     can   grant

incompatible rights in the same land to others.            This conclusion

finds further support in the fact that the only discussion of

exclusivity in Norwood's standard-form lease is in relation to the

FAA requirements:    "It is understood and agreed that . . . nothing

herein contained shall be construed as granting or authorizing the

granting of an exclusive right within the meaning of Section 308

of the Federal Aviation Act of 1958."8

           It therefore seems quite likely that the term "non-

exclusive" was intended by the parties simply to make clear that,

in accord with federal non-exclusivity rules, Norwood was not

obligated to bar other FBOs from the airport.          So read, it would

say nothing about whether there could be an easement over the


     8  Norwood's standard-form lease is referenced in the
settlement agreement and is therefore appropriately considered to
aid our interpretation.   See 11 Williston on Contracts § 30:26
(4th ed. Nov. 2021 Update) ("[A] contemporaneous writing known to
the parties may shed light on the meaning of a contract without
being part of the contract.").




                                 - 20 -
leased   property.     But   we   need    not    make    that   determination

definitively.    At the very least, the settlement agreement is

ambiguous as to whether the language "standard form, non-exclusive

lease" allows Norwood to let another FBO use the very same real

estate leased to BEH, much less to do so in a manner that

significantly constrained BEH's own use of the West Apron.                 See

PaineWebber Inc. v. Elahi, 87 F.3d 589, 600 (1st Cir. 1996) ("A

contract term is ambiguous if it is 'capable of more than one

meaning when viewed objectively by a reasonably intelligent person

who has examined the context of the entire integrated agreement

and who is cognizant of the customs, practices, usages, and

terminology as generally understood in the particular trade or

business.'" (quoting Walk-In Med. Ctrs., Inc. v. Breuer Cap. Corp.,

818 F.2d 260, 263 (2d Cir. 1987) (applying New York law))).

           To "ascertain[] the intent of the parties as imperfectly

expressed in ambiguous contract language," Massachusetts courts

look to extrinsic evidence, with "the parties' negotiations" being

the most important.      Den Norske Bank AS v. First Nat'l Bank of

Bos., 75 F.3d 49, 52 (1st Cir. 1996).                  Nevertheless, Norwood

contends that the court still cannot consider representations made

in the negotiation process because the settlement agreement also

contains an integration clause, which states that the agreement

"supersedes   all    prior   written     and    oral    agreements   and   all

contemporaneous oral negotiations, commitments and understandings


                                  - 21 -
between the parties" and that they "have not relied upon any other

representations or statements made by any person or entity."             But,

"whether or not [a writing] is integrated," "negotiations prior to

or contemporaneous with the adoption of [that] writing are . . .

admissible      to   establish . . .   the   meaning    of   the    writing."

11 Williston on Contracts § 33:26 (citing Restatement (Second)

Contracts § 214(c)); see also Bettencourt v. Bettencourt, 284

N.E.2d 238, 243 (Mass. 1972) (holding that while parol evidence

"cannot be employed to vary an integrated written agreement," it

is "properly considered" to "assist in determining what the parties

intended").      Thus, the settlement agreement's integration clause

does not bar our consideration of the negotiations "to interpret

and apply language used in" that agreement.            Simon v. Simon, 625

N.E.2d 564, 568 (Mass. App. Ct. 1994) (citing Tzitzon Realty Co.

v. Mustonen, 227 N.E.2d 493, 496 (Mass. 1967)).

           Luckily, the negotiations over this provision clearly

indicate the parties' intentions on this precise issue.              A quick

recap:    Norwood wanted to allow for an easement, BEH objected, an

impasse arose.       Norwood then publicly announced that its Board of

Selectmen had decided the item in favor of BEH, and the language

providing for an easement was stricken.            This lead-up to the

signing    of    the   settlement    agreement   resolves     any   relevant

ambiguity about the meaning of the term "standard form, non-

exclusive lease" as intended by the parties.                 We, therefore,


                                    - 22 -
conclude that a "standard form, non-exclusive lease," as used in

this agreement, means a lease unencumbered by an easement in favor

of FlightLevel to the extent it materially impedes BEH's intended

use of the to-be-leased ramp.

          In summary, the parties' negotiation of the settlement

agreement made it eminently clear that the West Apron to be leased

to BEH was not to contain an easement in favor of FlightLevel.

And nothing in the subsequently signed agreement or the executed

lease spoke to this subject in a manner that precludes reference

to the negotiation in construing the language of the settlement

agreement or in determining whether Norwood has fully complied

with that agreement by leasing the West Apron subject to an

easement it had promised to remove.      Accordingly, on remand, the

district court need fashion an appropriate remedy to the extent

that Norwood has yet to provide a lease for the West Apron free of

any easement in favor of FlightLevel.9

                                  B.

          The   settlement   agreement     contains   the   following

provision concerning so-called TOFA markings, which limit the

space within the leased area that BEH can actively use:


     9  In passing, BEH contends that the court "also erred in
failing to address [its] claim that [Norwood] failed to provide a
lease to BEH for the amount of space promised under the Settlement
Agreement which, in and of itself, warrants reversal." We treat
this undeveloped argument as waived on appeal. See Zannino, 895
F.2d at 17.


                                - 23 -
            BEH shall prepare a petition to the FAA, with
            appropriate   plans   or   drawings,   seeking
            approval for the removal of all TOFA and/or
            OFA markings in Taxiway 3.      The NAC shall
            submit a letter to the FAA in support of BEH's
            petition for TOFA and/or OFA relief within
            thirty (30) days after the receipt of BEH's
            submission to the FAA.    If approved by the
            FAA, the TOFA/OFA markings on Taxiway 3 shall
            be removed by the NAC within sixty (60) days.

BEH   contends    that   Norwood   violated      this    TOFA   provision    by

attempting to undermine BEH's petition to the FAA for approval to

remove the TOFA markings.       As proof, BEH points to two actions by

Norwood.

            BEH claims, first, that Norwood breached this agreement

because its letter was late.       Assuming that to be so, the record

is nevertheless bereft of evidence that the delay caused any harm.

Moreover, on its face, the letter otherwise complies with the

agreement.    We therefore agree with the district court that BEH's

request to "enforce" this provision of the settlement agreement

makes no sense.

            BEH   claims,    second,    that   Norwood    has   breached    the

agreement    by   seeking,     months    after    submitting     its   letter

supporting the removal of TOFA in Taxiway 3, to increase TOFA

markings in other areas around BEH's hangar.             BEH, though, points

to no language in the various agreements or even the parties'

negotiations suggesting any obligation by Norwood not to seek

additional TOFA markings.       The settlement agreement only requires



                                   - 24 -
Norwood to "submit a letter in support of BEH's petition" for the

removal of existing TOFA and, if the petition is approved, to

remove those   markings.   Norwood has complied with the first

requirement (albeit late), and there is no indication in the record

that BEH's petition has been granted to trigger the second.      Nor

does BEH point us to any evidence in the record that Norwood's

proposed markings duplicate or overlap with the markings BEH seeks

to remove.

          On appeal, BEH tries a different tack, contending that

Norwood could be found to have breached the implied covenant of

good faith, which Massachusetts recognizes in some circumstances,

see Fortune v. Nat'l Cash Reg. Co., 364 N.E.2d 1251, 1255–56 (Mass.

1977), but not in others, see Uno Rests., Inc. v. Bos. Kenmore

Realty Corp., 805 N.E.2d 957, 964 (Mass. 2004). BEH only obliquely

referred to the implied covenant of good faith in its motion to

enforce filed in the district court:    In one line of its memorandum

of law, it alleged that Norwood breached "the letter and spirit"

of the agreement.   But, as to the latter, it said nothing more.

It cited no pertinent cases.   Nor did it try to explain how these

facts would qualify under Massachusetts law.      And its supporting

affidavit offered no explanation for how the requested new TOFA

markings by themselves frustrated the purpose of the agreement.

Indeed, we cannot even tell from the appellate briefs where the

proposed markings would be in relation to the existing markings.


                               - 25 -
This argument, "not seasonably advanced below[,] cannot be raised

for the first time on appeal."            Johnson v. Johnson, 23 F.4th 136,

143 (1st Cir. 2022).10

                                          C.

            In    a    handwritten       and     initialed   provision     of   the

settlement agreement, the parties agreed:

            For a period of eighteen (18) months following
            execution of this Agreement, and subject to
            any    applicable    exemptions   under    the
            Massachusetts Public Records Law, the Town and
            the NAC agree to copy, or distribute copies,
            to both BEH and FlightLevel Norwood, LLC . . .
            any and all email and correspondence, by and
            between the NAC and BEH or [FlightLevel],
            contemporaneously       with     any      such
            communications.

            BEH contends that Norwood has "continually failed to

comply"    with   this       provision    and     has   "continued   to    conceal

communications."           Thus, BEH believes the district court erred by

failing to order Norwood to produce communications falling under

the   provision       or   to   order   Norwood    to   certify   that    all   such

communications have been provided.               We disagree.     As the district




      10BEH did more or less advance this argument in its motion
for reconsideration before the district court, but the court found
that motion untimely under Rule 60(c).     "District courts enjoy
considerable discretion" in deciding Rule 60 motions, Cotto v.
United States, 993 F.2d 274, 277 (1st Cir. 1993), and BEH offers
no argument establishing that the district court abused that
discretion regarding the TOFA provision.



                                        - 26 -
court held, BEH failed at that time to identify any communications

subject to the provision that had not been produced.

            In its motion for reconsideration, BEH pointed to newly

discovered emails it received through a public-records request

that it claims Norwood should have produced earlier.11                   But in its

appeal    from     the   district      court's    denial     of   its   motion   for

reconsideration, it did not raise this argument in its opening

brief.     Although BEH described the new evidence in its statement

of the case, it failed to make any argument that Norwood thus

breached    the    provision      of     the   settlement    agreement   requiring

Norwood to share certain communications with BEH; BEH instead

focused exclusively on how the new evidence supported its fraud

claims.    BEH thus waived any such argument.                See Clarendon Nat'l

Ins. Co. v. Phila. Indem. Ins. Co., 954 F.3d 397, 407–08 (1st Cir.

2020)     (deeming       waived     an     argument    only       "mention[ed]    in

[appellant's] opening brief's statement of the case" and "not

discuss[ed] elsewhere in its briefs"); see also Britto v. Prospect

Chartercare SJHSRI, LLC, 909 F.3d 506, 514 (1st Cir. 2018) (deeming

waived     an     argument   that        appellant    only    included     in    the




     11 We assume without deciding that this portion of BEH's
motion to reconsider was timely under Rule 60(c).



                                         - 27 -
"jurisdictional section" and "statement-of-the-case section" of

his brief, but did not discuss "in the brief's argument section").12

                                    D.

          Finally,    we   turn   to   BEH's   allegation   that   Norwood

breached the settlement agreement by excluding it from meetings

with the FAA.     Norwood agreed that

          BEH shall be allowed to participate in any
          meetings, and be copied on all correspondence,
          regarding the negotiation with the FAA
          regarding negotiation of required remedial
          measures   in   connection    with   [an   FAA
          determination], with the intention and goal of
          crafting a "Joint Corrective Action Plan."

          The district court interpreted this provision to only

require   BEH's     participation      in   meetings   "regarding      the

negotiation" with the FAA, but not any meetings with the FAA

itself.   But the provision broadly states that BEH "shall" be

permitted to participate in "any" meetings -- and copied on "all"

correspondence -- regarding the negotiation with the FAA.           And it

is hard to say that a meeting with the FAA "regarding negotiation"

of a JCAP does not "regard[] the negotiation with the FAA."




     12 To the extent BEH is harmed by a later-discovered
withholding by Norwood or some new evidence suggests that Norwood
is not telling the truth, the district court has retained
jurisdiction to continue to enforce this settlement agreement. At
this juncture, however, we are left to affirm the district court's
dismissal of BEH's motion as it pertains to communications.



                                  - 28 -
           It is unclear, however, what relief BEH is now seeking

under   this   provision.   BEH    points   to   no   ongoing   or   future

negotiations with the FAA to which it could be invited, nor does

BEH explain what, if anything, Norwood must now do.         Accordingly,

we affirm the district court's denial of BEH's motion to enforce

this provision of the settlement agreement because there currently

is no basis to think that it will be breached in the future.

                                   IV.

           For the foregoing reasons, we reverse the denial of BEH's

motion to enforce the settlement agreement as it pertains to

Norwood's failure to provide a lease of the West Apron free of an

easement in favor of FlightLevel and remand for consideration of

this claim consistent with this opinion.         We otherwise affirm the

denial of the motion to enforce, the denial of the motion to

rescind, and the denial of the motion to reconsider.            Each party

will bear its own costs.




                                  - 29 -